Exhibit 10.10

GUARANTY

GUARANTY, dated as of April 25, 2007 made by each of the undersigned (each a
"Guarantor", and collectively, the "Guarantors"), in favor of ROCKMORE
INVESTMENT MASTER FUND LTD., a Bermuda exempted company, in its capacity as
collateral agent (in such capacity, the "Collateral Agent") for the "Purchasers"
(as defined below) party to the Securities Purchase Agreement, dated as of even
date herewith (as amended, restated or otherwise modified from time to time, the
"Securities Purchase Agreement").

W

I T N E S S E T H :



WHEREAS, Carrington Laboratories, Inc., a Texas corporation (the "Company"), and
each party listed as a "Purchaser" on the Schedule of Purchasers attached
thereto (together with their respective successors and assigns, each a
"Purchaser", and collectively, the "Purchasers") are parties to the Securities
Purchase Agreement;

WHEREAS, the Securities Purchase Agreement requires that the Guarantors execute
and deliver to the Collateral Agent, (i) a guaranty guaranteeing all of the
obligations of the Company under the Securities Purchase Agreement, the
Debentures (as defined below and the "Transaction Documents" (as defined in the
Securities Purchase Agreement, and all such documents as amended, restated or
otherwise modified from time to time, the "Transaction Documents"); and (ii) a
Security Agreement dated the date hereof granting the Collateral Agent a lien in
all of their personal property subject to certain exclusions (as amended,
restated or otherwise modified from time to time, (the "Security Agreement");
and

WHEREAS, each Guarantor has determined that the execution, delivery and
performance of this Guaranty directly benefits, and is in the best interest of,
such Guarantor;

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Purchasers to perform under the Securities Purchase
Agreement, each Guarantor hereby agrees with Collateral Agent and each Purchaser
as follows:

SECTION 1.      Definitions. Reference is hereby made to the Securities Purchase
Agreement and the "Debentures" (as defined therein) from time to time issued
pursuant thereto (as such Debentures may be amended, restated, replaced or
otherwise modified from time to time in accordance with the terms thereof,
collectively, the "Debentures") for a statement of the terms thereof. All terms
used in this Guaranty, which are defined in the Securities Purchase Agreement or
the Debentures and not otherwise defined herein, shall have the same meanings
herein as set forth therein. In the event of any conflict between the Securities
Purchase Agreement and the Debentures as to the definition of any terms, the
Securities Purchase Agreement definitions shall apply.

SECTION 2.      Guaranty. The Guarantors, jointly and severally, hereby
unconditionally and irrevocably, guaranty the punctual payment, as and when due
and payable, by stated maturity or otherwise, of all Obligations (as defined in
the Security Agreement) including, without limitation, all Obligations of the
Company from time to time owing by it in respect of or under the Securities
Purchase Agreement, the Debentures and the other Transaction Documents,
including, without limitation, all interest that accrues after the commencement
of any Insolvency Proceeding (as defined in the Security Agreement) of the
Company or any Guarantor, whether or not the payment of such interest is
unenforceable or is not allowable due to the existence of such Insolvency
Proceeding, and all fees, commissions, expense reimbursements, indemnifications
and all other amounts due or to become due under any of the Transaction
Documents, including without limitation, attorney's fees and expenses of
Collateral Agent (such obligations, to the extent not paid by the Company, being
the "Guaranteed Obligations"), and the Guarantors, jointly and severally, agree
to pay any and all expenses (including reasonable counsel fees and expenses)
reasonably incurred by the Collateral Agent in enforcing any rights under this
Guaranty. Without limiting the generality of the foregoing, each Guarantor's
liability hereunder shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by the Company to the Collateral Agent
and/or Purchaser(s) under the Securities Purchase Agreement and the Debentures
but for the fact that they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Guarantor or the Company
(each, a "Transaction Party").

SECTION 3.      Guaranty Absolute; Continuing Guaranty; Assignments.

(a)      The Guarantors, jointly and severally, guaranty that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the
Transaction Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Collateral Agent with respect thereto. The obligations of each
Guarantor under this Guaranty are independent of the Guaranteed Obligations, and
a separate action or actions may be brought and prosecuted against any Guarantor
to enforce such obligations, irrespective of whether any action is brought
against any Transaction Party or whether any Transaction Party is joined in any
such action or actions. This Guaranty is a guaranty of payment and performance
and not collection only. The liability of any Guarantor under this Guaranty
shall be irrevocable, absolute, independent and unconditional and shall not be
affected by any circumstance whatsoever (other than the indefeasible payment in
full and the complete performance of all of the Obligations) which may
constitute a defense or a legal or equitable discharge (whether in whole or in
part) of a guarantor or surety, whether foreseen or unforeseen and whether
similar or dissimilar to any circumstance described in this Guaranty. Without
limiting the foregoing, each Guarantor hereby irrevocably waives, to the extent
permitted by law, any defenses it may now or hereafter have in any way relating
to, any or all of the following:

(i)     any lack of validity or enforceability of any Transaction Document or
any agreement or instrument relating thereto;

(ii)     any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from any Transaction Document, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to any Transaction Party or otherwise;

(iii)     any taking, exchange, release or non-perfection of any Collateral (as
defined in the Security Agreement), or any taking, release or amendment or
waiver of or consent to departure from any other guaranty, for all or any of the
Guaranteed Obligations;

(iv)     any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Transaction
Party; or

(v)     any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by the Collateral Agent that
might otherwise constitute a defense available to, or a discharge of, any
Transaction Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Collateral Agent or any other Person upon
the insolvency, bankruptcy or reorganization of any Transaction Party or
otherwise, all as though such payment had not been made.

(b)      This Guaranty is a continuing guaranty and shall (i) remain in full
force and effect until (x) the indefeasible repayment in full in cash and/or
complete conversion to equity securities of the Company of all indebtedness
obligations owed by the Company to the Purchasers under the Debentures
(including, without limitation, all principal, interest and attorneys and other
fees and expenses related to or under the Debentures) and (y) repayment of all
obligations (including without limitation, attorneys and other fees and
expenses) under the Security Documents, and (ii) be binding upon each Guarantor
and its respective successors and assigns. This Guaranty shall inure to the
benefit of and be enforceable by the Collateral Agent and its successors, and
permitted pledgees, transferees and assigns. Without limiting the generality of
the foregoing sentence, the Collateral Agent or any Purchaser may pledge, assign
or otherwise transfer all or any portion of its rights and obligationsunder and
subject to the terms of any Transaction Document to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Purchaser herein or otherwise, in each case as provided
in the Securities Purchase Agreement or such Transaction Document.

SECTION 4.      Waivers. To the extent permitted by applicable law, each
Guarantor hereby waives promptness, diligence, notice of acceptance and any
other notice with respect to any of the Guaranteed Obligations and this Guaranty
and any requirement that the Collateral Agent exhaust any right or take any
action against any Transaction Party or any other Person or any Collateral. Each
Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated herein and that the waiver set forth in
this Section 4 is knowingly made in contemplation of such benefits. The
Guarantors hereby waive any right to revoke this Guaranty, and acknowledge that
this Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future. Each Guarantor agrees that there are no
conditions to the effectiveness or enforceability of this Guaranty.

SECTION 5.      Subrogation. No Guarantor may exercise any rights that it may
now or hereafter acquire against any Transaction Party or any other guarantor
that arise from the existence, payment, performance or enforcement of any
Guarantor's obligations under this Guaranty, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Collateral Agent or any Purchaser against any Transaction Party or any other
guarantor or any Collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from any Transaction Party or any other
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security solely on account of such claim, remedy or
right, unless and until all of the Guaranteed Obligations (other than inchoate
indemnity obligations not yet due and payable) and all other amounts payable
under this Guaranty (other than inchoate indemnity obligations not yet due and
payable) shall have indefeasibly been paid in full in cash. If any amount shall
be paid to a Guarantor in violation of the immediately preceding sentence at any
time prior to the later of the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, such amount shall
be held in trust for the benefit of the Collateral Agent and shall forthwith be
paid to the Collateral Agent to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Transaction Document, or to be
held as Collateral for any Guaranteed Obligations or other amounts payable under
this Guaranty thereafter arising. If (a) any Guarantor shall make payment to the
Collateral Agent of all or any part of the Guaranteed Obligations, and (b) all
of the Guaranteed Obligations (other than inchoate indemnity obligations not yet
due and payable) and all other amounts payable under this Guaranty (other than
inchoate indemnity obligations not yet due and payable) shall indefeasibly be
paid in full in cash, the Collateral Agent will, at such Guarantor's request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment by such Guarantor.

SECTION 6.      Representations, Warranties and Covenants.

(a)      Each Guarantor hereby represents and warrants as of the date first
written above as follows:

(i)    Except as disclosed in the Securities Purchase Agreement, the Guarantor
(A) is a corporation, limited liability company or limited partnership duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization as set forth on the signature pages hereto, (B)
has all requisite corporate, limited liability company or limited partnership
power and authority to conduct its business as now conducted and as presently
contemplated and to execute and deliver this Guaranty and each other Transaction
Document to which the Guarantor is a party, and to consummate the transactions
contemplated hereby and thereby and (C) is duly qualified to do business and is
in good standing in each jurisdiction in which the character of the properties
owned or leased by it or in which the transaction of its business makes such
qualification necessary except where the failure to be so qualified would not
result in a Material Adverse Effect.

(ii)     The execution, delivery and performance by the Guarantor of this
Guaranty and each other Transaction Document to which the Guarantor is a party
(A) have been duly authorized by all necessary corporate, limited liability
company or limited partnership action, (B) do not and will not contravene its
charter or by-laws, its limited liability company or operating agreement or its
certificate of partnership or partnership agreement, as applicable, or any
applicable law or any contractual restriction binding on the Guarantor or its
properties do not and will not result in or require the creation of any lien
(other than pursuant to any Transaction Document) upon or with respect to any of
its properties, and (C) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to it or its
operations or any of its properties.

(iii)     No authorization or approval or other action by, and no notice to or
filing with, any governmental authority is required in connection with the due
execution, delivery and performance by the Guarantor of this Guaranty or any of
the other Transaction Documents to which the Guarantor is a party (other than
expressly provided for in any of the Transaction Documents).

(iv)     Each of this Guaranty and the other Transaction Documents to which the
Guarantor is or will be a party, when delivered, will be, a legal, valid and
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, suretyship or
other similar laws and equitable principles (regardless of whether enforcement
is sought in equity or at law).

(v)     Except as disclosed in the Securities Purchase Agreement, there is no
pending or, to the best knowledge of the Guarantor, threatened action, suit or
proceeding against the Guarantor or to which any of the properties of the
Guarantor is subject, before any court or other governmental authority or any
arbitrator that (A) if adversely determined, could reasonably be expected to
have a Material Adverse Effect or (B) relates to this Guaranty or any of the
other Transaction Documents to which the Guarantor is a party or any transaction
contemplated hereby or thereby.

(vi)     The Guarantor (A) has read and understands the terms and conditions of
the Securities Purchase Agreement and the other Transaction Documents, and
(B) now has and will continue to have independent means of obtaining information
concerning the affairs, financial condition and business of the Company and the
other Transaction Parties, and has no need of, or right to obtain from any
Purchaser, any credit or other information concerning the affairs, financial
condition or business of the Company or the other Transaction Parties that may
come under the control of any Purchaser.

(b)      The Guarantor covenants and agrees that it will comply with each of the
covenants (except to the extent applicable only to a public company) which are
set forth in Section 4 of the Securities Purchase Agreement as if the Guarantor
were a party thereto.

SECTION 7.      Right of Set-off. Upon the occurrence and during the continuance
of any Event of Default, Collateral Agent and any Purchaser may, and is hereby
authorized to, at any time and from time to time, without notice to the
Guarantors (any such notice being expressly waived by each Guarantor) and to the
fullest extent permitted by law, set-off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by Collateral Agent or any Purchaser to or for
the credit or the account of any Guarantor against any and all obligations of
the Guarantors now or hereafter existing under this Guaranty or any other
Transaction Document, irrespective of whether or not Collateral Agent or any
Purchaser shall have made any demand under this Guaranty or any other
Transaction Document and although such obligations may be contingent or
unmatured. Each Purchaser agrees to notify the relevant Guarantor promptly after
any such set-off and application made by such Purchaser, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of any Collateral Agent and any Purchaser under this
Section 7 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which such Collateral Agent and such
Purchaser may have under this Guaranty or any other Transaction Document in law
or otherwise.

SECTION 8.      Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be given in accordance with the
Securities Purchase Agreement at the address specified for the Company in the
Securities Purchase Agreement, if to any Guarantor and if to the Collateral
Agent or any Purchaser, to it at such Person's address specified in the
Securities Purchase Agreement; or as to any such Person at such other address as
shall be designated by such Person in a written notice to all other parties
hereto complying as to delivery with the terms of this Section 8.

SECTION 9.      CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER TRANSACTION
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GUARANTOR HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS. EACH GUARANTOR HEREBY IRREVOCABLY
APPOINTS THE SECRETARY OF STATE OF THE STATE OF NEW YORK AS ITS AGENT FOR
SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING AND FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, AT ITS ADDRESS FOR NOTICES AS SET
FORTH ON THE SIGNATURE PAGE HERETO AND TO THE SECRETARY OF STATE OF THE STATE OF
NEW YORK, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH MAILING.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT TO SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST EACH GUARANTOR IN ANY OTHER JURISDICTION. ANY
GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH
GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS GUARANTY AND THE OTHER TRANSACTION DOCUMENTS.

SECTION 10.      WAIVER OF JURY TRIAL, ETC. EACH GUARANTOR HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING
ANY RIGHTS UNDER THIS GUARANTY OR THE OTHER TRANSACTION DOCUMENTS, OR UNDER ANY
AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR
WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR
ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS
GUARANTY OR THE OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION,
PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
EACH GUARANTOR CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF
THE COLLATERAL AGENT OR ANY PURCHASER HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT ANY PURCHASER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR
COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS. EACH GUARANTOR HEREBY
ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE COLLATERAL
AGENT ENTERING INTO THIS AGREEMENT.

SECTION 11.      Taxes.

(a)      All payments made by any Guarantor hereunder or under any other
Transaction Document shall be made in accordance with the terms of the
respective Transaction Document and shall be made without set-off, counterclaim,
deduction or other defense. All such payments shall be made free and clear of
and without deduction for any present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on the net income of any Purchaser by the jurisdiction
in which such Purchaser is organized or where it has its principal lending
office (all such nonexcluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities, collectively or individually, "Taxes"). If any
Guarantor shall be required to deduct or to withhold any Taxes from or in
respect of any amount payable hereunder or under any other Transaction Document:

(i)     the amount so payable shall be increased to the extent necessary so that
after making all required deductions and withholdings (including Taxes on
amounts payable to any Purchaser pursuant to this sentence) each Purchaser
receives an amount equal to the sum it would have received had no such deduction
or withholding been made,

(ii)     such Guarantor shall make such deduction or withholding,

(iii)     such Guarantor shall pay the full amount deducted or withheld to the
relevant taxation authority in accordance with applicable law, and

(iv)     as promptly as possible thereafter, such Guarantor shall send the
Purchasers an official receipt (or, if an official receipt is not available,
such other documentation as shall be satisfactory to the Collateral Agent, as
the case may be) showing payment.  In addition, each Guarantor agrees to pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies that arise from any payment made hereunder or
from the execution, delivery, registration or enforcement of, or otherwise with
respect to, this Agreement or any other Transaction Document (collectively,
"Other Taxes").

(b)      Each Guarantor hereby indemnifies and agrees to hold the Collateral
Agent and each Purchaser (each an "Indemnified Party") harmless from and against
Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section 11) paid by
any Indemnified Party  as a result of any payment made hereunder or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Agreement or any other Transaction Document, and any liability
(including penalties, interest and expenses for nonpayment, late payment or
otherwise) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted.  This indemnification shall
be paid within 30 days from the date on which the Collateral Agent or such
Purchaser makes written demand therefor, which demand shall identify the nature
and amount of such Taxes or Other Taxes.

(c)      If any Guarantor fails to perform any of its obligations under this
Section 11, such Guarantor shall indemnify the Collateral Agent and each
Purchaser for any taxes, interest or penalties that may become payable as a
result of any such failure. The obligations of the Guarantors under this
Section 11 shall survive the termination of this Guaranty and the payment of the
Obligations and all other amounts payable hereunder.

SECTION 12.      Miscellaneous.

(a)      Each Guarantor will make each payment hereunder in lawful money of the
United States of America and in immediately available funds to each Purchaser,
at such address specified by such Purchaser from time to time by notice to the
Guarantors.

(b)      No amendment or waiver of any provision of this Guaranty and no consent
to any departure by any Guarantor therefrom shall in any event be effective
unless the same shall be in writing and signed by each Guarantor, the Collateral
Agent and each Purchaser, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

(c)      No failure on the part of Collateral Agent or any Purchaser to
exercise, and no delay in exercising, any right hereunder or under any other
Transaction Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder or under any Transaction Document
preclude any other or further exercise thereof or the exercise of any other
right. The rights and remedies of the Collateral Agent and the Purchasers
provided herein and in the other Transaction Documents are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law. The
rights of the Collateral Agent and the Purchasers under any Transaction Document
against any party thereto are not conditional or contingent on any attempt by
the Collateral Agent or any Purchaser to exercise any of their respective rights
under any other Transaction Document against such party or against any other
Person.

(d)      Any provision of this Guaranty that is prohibited or unenforceable in
any jurisdiction or with respect to any Guarantor shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction or
with respect to any Guarantor.

(e)      This Guaranty shall (i) be binding on each Guarantor and its respective
successors and assigns, and (ii) inure, together with all rights and remedies of
the Collateral Agent hereunder, to the benefit of the Collateral Agent, the
Purchasers and their respective successors, transferees and assigns. Without
limiting the generality of clause (ii) of the immediately preceding sentence,
the Collateral Agent and any Purchaser may assign or otherwise transfer its
rights and obligations under the Securities Purchase Agreement or any other
Transaction Document to any other Person in accordance with the terms thereof,
and such other Person shall thereupon become vested with all of the benefits in
respect thereof granted to the Collateral Agent or such Purchaser, as the case
may be, herein or otherwise. None of the rights or obligations of any Guarantor
hereunder may be assigned or otherwise transferred without the prior written
consent of each Purchaser.

(f)      This Guaranty (without limiting the effect of any other Security
Document or Transaction Document) reflects the entire understanding of the
transaction contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, entered into before the date hereof.

(g)      Section headings herein are included for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

(h)       THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCD WITH
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.

(i)      To the extent permitted by applicable law, without limiting any other
provision of this Guaranty, each of the Guarantors hereby absolutely,
unconditionally and irrevocably forever waives any and all right to assert any
defense, set-off, offset, counterclaim, crossclaim or claim of any nature
whatsoever with respect to this Guaranty or the Guarantors' obligations
hereunder.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed by
its respective duly authorized officer, as of the date first above written.

 

HILCOA CORPORATION

     

By:_________________________________

 

Name

 

Title:

 

Address:

 

Facsimile:

     

CARALOE, INC.

     

By:_________________________________

 

Name:

 

Title:

 

Address:

 

Facsimile

     

CARNTECH, INC.

     

By:___________________________________

 

Name:

 

Title:

 

Address:

 

Facsimile:

     

CARRINGTON LABORATORIES INTERNATIONAL, INC.

     

By:_________________________________

 

Name:

 

Title:

 

Address:

 

Facsimile:

     

DELSITE BIOTECHNOLOGIES, INC.

     

By:_________________________________

 

Name:

 

Title:

 

Address:

 

Facsimile:

   